DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (US 20030139687 A1, cited by applicant) in view of Coleman (US 20170046501 A1) and Kahook (US 20180193193 A1).
	Regarding claim 1, Abreu teaches a system to monitor eyedrop usage (Abstract:  “Utilization of a contact device placed on the eye in order to detect physical and chemical parameters of the body as well as the non-invasive delivery of compounds according to these physical and chemical parameters”), the system comprising: 
a detection and activation circuit (Paragraph 0100:  “a transensor mounted in the contact device which is preferably laying in contact with the cornea and is preferably activated by the process of eye lid motion and/or closure of the eye lid”) couplable to a wireless biosensor (Paragraph 0923: “the force and motion generated by the eye lid during blinking and/or closure of the eyes to act as the actuation apparatus and activate at least one transducer 400 mounted in the contact device 402” and Paragraph 0106:  “the device does not need necessarily eye lid motion because just the contact with the transensor mounted in the contact device is enough to activate the transensor/electrodes”), the detection and activation circuit comprising: 
a pressure transducer detecting a force applied to the pressure transducer (Paragraph 0925:  “the apparatus comprises at least one pressure-sensitive transducer 400 which is preferably activated by eye lid closure”);
a wireless biosensor insertable into a region of an eyelid (Abstract:  “a transensor mounted in the contact device), the wireless biosensor comprising: 
a sensor to detect the physical change and the chemical change of tears as a result of eyedrop usage from the eyedrop dispenser when activated. (Paragraph 0950:  “a transducer capable of detecting chemical changes in the tear film”, Abstract:  “the non-invasive delivery of compounds according to these physical and chemical parameters”, and Paragraph 1024:  “Therapeutic ICL system is preferably used in conjunction with chemical detection”; the recitation “as a result of eyedrop usage from the eyedrop dispenser when activated” is considered intended use; Abreu’s sensor in the eye is capable of detecting chemical change caused by the addition of an eyedrop); and 
a transceiver to receive the signal (Abstract:  “system utilizes eye lid motion and/or closure of the eye lid to activate a microminiature radio frequency sensitive transensor mounted in the contact device”), wherein receiving the signal activates the wireless biosensor for an activation time (Paragraph 0106:  “the device does not need necessarily eye lid motion because just the contact with the transensor mounted in the contact device is enough to activate the transensor/electrodes”).  The contact with the initial transensor allows the further activation of additional sensors and electrodes.

Coleman teaches a system wherein the detection and activation circuit is coupled to an eyedrop dispenser (Paragraph 0060:  “In implementations of the system 100, the pressure sensor(s) 101c is placed over the body of the container 130 to detect squeezing of the container by a user”) and wherein the pressure transducer transmits a signal upon detecting a force at, or above, a threshold value (Paragraph 0060:  “The system 100 can determine the amount of pressure based on the acquired signals from the sensor unit 101 and determine if the detected amount of pressure is above or below a threshold, which can be used to infer the release of the drop, for example” and Paragraph 0061:  “in an exemplary embodiment of the signal processing unit 105, to implement an exemplary amplification scheme using a force sensitive resistor (FSR) in the pressure sensor 101c of the system 100”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing system of Abreu to incorporate the dispensing system of Coleman, because the addition of pressure sensor directly coupled to the dispenser allows for simpler device activation and clearly defining the threshold value allows for a higher degree of accuracy regarding activation.
Abreu fails to teach a system wherein the wireless biosensor deactivates after the activation time.
Kahook teaches a system wherein the wireless biosensor deactivates after the activation time (Paragraph 0086:  “In one embodiment when the device 202 is used to provide tear analysis and treatment on a scheduled basis, each round of tear analysis and treatment may be the same length (e.g., about 30 seconds, about 1 minute, about 2 minutes, about 3 minutes, about 4 minutes, about 5 minutes”).  It would be obvious to one of ordinary skill in the art to modify the activation time of 

Regarding claim 10, Abreu teaches a method comprising: coupling a detection and activation circuit (Paragraph 0100:  “a transensor mounted in the contact device which is preferably laying in contact with the cornea and is preferably activated by the process of eye lid motion and/or closure of the eye lid”) to a wireless biosensor (Paragraph 0923: “the force and motion generated by the eye lid during blinking and/or closure of the eyes to act as the actuation apparatus and activate at least one transducer 400 mounted in the contact device 402”), wherein the detection and activation circuit comprises: 
a pressure transducer detecting a force applied to the pressure transducer (Paragraph 0925:  “the apparatus comprises at least one pressure-sensitive transducer 400 which is preferably activated by eye lid closure”) and;
inserting a wireless biosensor into an eyelid (Abstract:  “a transensor mounted in the contact device), wherein the wireless biosensor comprises: 
a sensor to detect the physical change and the chemical change of tears as a result of eyedrop usage from the eyedrop dispenser when activated (Paragraph 0950:  “a transducer capable of detecting chemical changes in the tear film”, Abstract:  “the non-invasive delivery of compounds according to these physical and chemical parameters”, and Paragraph 1024:  “Therapeutic ICL system is preferably used in conjunction with chemical detection”) (A sensor in the eye is capable of detecting chemical change caused by the addition of an eyedrop); and 
a transceiver to receive the signal to activate the wireless biosensor (Abstract:  “system utilizes eye lid motion and/or closure of the eye lid to activate a microminiature radio frequency sensitive transensor mounted in the contact device” and Paragraph 0106:  “the device does not need necessarily eye lid motion because just the contact with the transensor mounted in the contact device is enough to activate the transensor/electrodes”); 
activating the wireless biosensor (Paragraph 0100:  “ a transensor … preferably activated by the process of eye lid motion and/or closure of the eye lid”); and
responsive to detecting the force (Paragraph 0925:  “the amount of motion and squeezing of the contact device 402 during eye lid motion/closure is evaluated and calculated”), detecting the physical change and the chemical change to tears (Paragraph 0950:  “a transducer capable of detecting chemical changes in the tear film”, Abstract:  “the non-invasive delivery of compounds according to these physical and chemical parameters”, and Paragraph 1024:  “Therapeutic ICL system is preferably used in conjunction with chemical detection”).
Abreu fails to teach a method wherein coupling a detection and activation circuit to an eyedrop dispenser , wherein the pressure transducer transmits a signal upon detecting a force at, or above, a threshold value, and detecting the force at, or above, the threshold value using the pressure transducer.
Coleman teaches a method wherein coupling a detection and activation circuit to an eyedrop dispenser (Paragraph 0060:  “In implementations of the system 100, the pressure sensor(s) 101c is placed over the body of the container 130 to detect squeezing of the container by a user”), wherein the pressure transducer transmits a signal upon detecting a force at, or above, a threshold value, and detecting the force at, or above, the threshold value using the pressure transducer (Paragraph 0060:  “The system 100 can determine the amount of pressure based on the acquired signals from the sensor unit 101 and determine if the detected amount of pressure is above or below a threshold, which can be used to infer the release of the drop, for example” and Paragraph 0061:  “in an exemplary embodiment of the signal processing unit 105, to implement an exemplary amplification scheme using a force sensitive resistor (FSR) in the pressure sensor 101c of the system 100”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
	Abreu fails to teach a method comprising performing the method for an activation time.  Abreu fails to specifically disclose a type of deactivation of the system
Kahook teaches a method comprising performing the method for an activation time (Paragraph 0086:  “In one embodiment when the device 202 is used to provide tear analysis and treatment on a scheduled basis, each round of tear analysis and treatment may be the same length (e.g., about 30 seconds, about 1 minute, about 2 minutes, about 3 minutes, about 4 minutes, about 5 minutes”).  It would be obvious to one of ordinary skill in the art to modify the activation time of Abreu to specifically include the specific deactivation taught by Kahook, because it would allow Abreu to better define the period of analysis for the user.

	Regarding claim 3, Abreu further teaches a system wherein the sensor comprises a temperature sensor (Paragraph 0947:  “Telemetry systems for measuring … temperature … can be used in the apparatus of the invention) to detect a change in a temperature to the tears as a result of the eyedrop usage during the activation time (Paragraph 1147:  “Contact device can be used for measurement of temperature as well as evaluation of the concentration of the substance of interest”).

	Regarding claims 5 and 14, Abreu further teaches a system wherein the detection and activation circuit comprises a hydrogel material couplable to different types of eyedrop dispensers (Paragraph 0154:  “The components are further encased by biocompatible materials as the ones used in conventional contact lenses such as Hydrogel”).

(Paragraph 0086:  “In one embodiment when the device 202 is used to provide tear analysis and treatment on a scheduled basis, each round of tear analysis and treatment may be the same length (e.g., about 30 seconds, about 1 minute, about 2 minutes, about 3 minutes, about 4 minutes, about 5 minutes”).

	Regarding claim 8, Abreu further teaches a system comprising a display device comprising a display (Paragraph 0597:  “A display 40”), wherein information indicating the physical change and the chemical change are displayed on the display (Paragraph 0948:  “displaying the information derived from the transducer 400”).

	Regarding claim 9, Abreu teaches a system wherein the physical change comprises a change in temperature to the tears as a result of the eyedrop usage during the activation time (Paragraph 0106:  “Ocular and systemic disorders may cause a change in … temperature of the tear film or surface of the eye … the apparatus of the invention is also capable of measuring the above physiologic parameters in the eye and tear film using transensor/electrodes mounted in the contact device”).

	Regarding claim 12, Abreu further teaches a method wherein the sensor comprises a glucose sensor to detect a change in a glucose concentration of the eye during the activation time (Paragraph 0133:  “if there is an increase in the levels of glucose detected by the glucose sensor”).

	Regarding claim 15, Abreu further teaches a method wherein the chemical change comprises a change in glucose concentration of the eye during the activation time (Paragraph 0133:  “if there is an increase in the levels of glucose detected by the glucose sensor”).

	Regarding claim 17, Abreu further teaches a method wherein the detection and activation circuit activates the wireless biosensor based on a force applied to at least a portion of the detection and activation circuit (Paragraph 0100:  “a transensor mounted in the contact device which is preferably laying in contact with the cornea and is preferably activated by the process of eye lid motion and/or closure of the eye lid”).

	Regarding claim 19, Abreu further teaches a method further comprising: transmitting the information indicating the physical change and the chemical change to a display device, wherein the display device comprises a display (Paragraph 0597:  “A display 40”); and displaying the information indicating the physical change and the chemical change on the display of the display device (Paragraph 0948:  “displaying the information derived from the transducer 400”).

	Regarding claim 20 , Abreu teaches a system to monitor eyedrop usage (Abstract:  “Utilization of a contact device placed on the eye in order to detect physical and chemical parameters of the body as well as the non-invasive delivery of compounds according to these physical and chemical parameters”), the system comprising: a wireless biosensor insertable into a region of an eyelid (Paragraph 0923: “the force and motion generated by the eye lid during blinking and/or closure of the eyes to act as the actuation apparatus and activate at least one transducer 400 mounted in the contact device 402”), wherein the wireless biosensor comprises: 
a sensor to detect a physical change and a chemical change of tears as a result of eyedrop usage (Paragraph 0950:  “a transducer capable of detecting chemical changes in the tear film”, Abstract:  “the non-invasive delivery of compounds according to these physical and chemical parameters”, and Paragraph 1024:  “Therapeutic ICL system is preferably used in conjunction with chemical detection”), (Paragraph 0923: “the force and motion generated by the eye lid during blinking and/or closure of the eyes to act as the actuation apparatus and activate at least one transducer 400 mounted in the contact device 402”); 
and a transceiver to receive a signal from an external detection and activation circuit, wherein the external detection and activation circuit, transmits the signal to the wireless biosensor (Paragraph 1113:  “one preferred embodiment of the present invention with wireless transmission of information to an external receiver” and Paragraph 1114:  “The signal is then fed into the processor 2368 and memory 2376 … The processor can also activate an alarm and audio transmitter 2372 that can alert the user about abnormal measurement levels and control the delivery of medication through delivery device 2374”).
Abreu fails to teach a system wherein a detection and activation circuit is coupled to an eyedrop dispenser, and transmits the signal to a wireless biosensor when a force at, or above, a threshold is applied to the external detection and activation circuit.
Coleman teaches a system wherein a detection and activation circuit is coupled to an eyedrop dispenser (Paragraph 0060:  “In implementations of the system 100, the pressure sensor(s) 101c is placed over the body of the container 130 to detect squeezing of the container by a user”), and transmits the signal to a wireless biosensor when a force at, or above, a threshold is applied to the external detection and activation circuit (Paragraph 0060:  “The system 100 can determine the amount of pressure based on the acquired signals from the sensor unit 101 and determine if the detected amount of pressure is above or below a threshold, which can be used to infer the release of the drop, for example” and Paragraph 0061:  “in an exemplary embodiment of the signal processing unit 105, to implement an exemplary amplification scheme using a force sensitive resistor (FSR) in the pressure sensor 101c of the system 100”).  It would be obvious to one of ordinary skill in the art before the 
	Abreu fails to specifically teach a system comprising an activation time.  Abreu fails to specifically disclose a type of deactivation of the system after activation.
Kahook teaches a method comprising an activation time (Paragraph 0086:  “In one embodiment when the device 202 is used to provide tear analysis and treatment on a scheduled basis, each round of tear analysis and treatment may be the same length (e.g., about 30 seconds, about 1 minute, about 2 minutes, about 3 minutes, about 4 minutes, about 5 minutes”).  It would be obvious to one of ordinary skill in the art to modify the activation time of Abreu to specifically include the specific deactivation taught by Kahook, because it would allow Abreu to better define the period of analysis for the user.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu, Coleman, and Kahook as applied to claims 1 and 10 above, and further in view of Sim (US 20100034870 A1)
Abreu, Coleman, and Kahook combine to teach all the elements of claims 1 and 10 above.
Regarding claims 2 and 11, Abreu, Coleman, and Kahook fail to teach a system and method wherein the region of the eyelid comprises a lower lacrimal punctum of the eyelid.
	Sim teaches a system and method wherein the region of the eyelid comprises a lower lacrimal punctum of the eyelid (Paragraph 0148:  “lacrimal implant 300 implanted in lower lacrimal punctum”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid region Abreu to include the lower lacrimal punctum taught by Sim, .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu, Coleman, and Kahook as applied to claims 1 and 10 above, and further in view of Etzkorn (US 20160003760 A1).
Abreu, Coleman, and Kahook combine to teach all the elements of claims 1 and 10 above.
	Regarding claims 4 and 13, Abreu, Coleman, and Kahook fail to teach a system and method wherein the detection and activation circuit is couplable to a surface of the eyedrop dispenser using an adhesive side of the detection and activation circuit.
	Etzkorn teaches a system and method wherein the detection and activation circuit is couplable to a surface of the eyedrop dispenser using an adhesive side of the detection and activation circuit. (Paragraph 0031:  “adhesives may be used to electrically couple the conductive pads to the corresponding terminals”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Abreu to specifically incorporate the adhesive coupling of Etzkorn, because it is an efficient alternative coupling method used in eye-mountable devices.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu, Coleman, and Kahook as applied to claims 1 and 10 above, and further in view of Pollock (US 20060229502 A1) and Sales (US 20160071423 A1). 
Abreu, Coleman, and Kahook combine to teach all the elements of claims 1 and 10 above.
Regarding claims 6 and 16, Abreu, Coleman, and Kahook fail to teach a system and method wherein the detection and activation circuit comprises: a temperature sensor to be thermally coupled to 
	Pollock teaches a system and method wherein the detection and activation circuit comprises a temperature sensor to be thermally coupled to a surface of an eyedrop dispenser (Paragraph 0010:  “he sensor assembly is pressed against the housing to provide a substantially direct thermal coupling between the exterior of the medical diagnostic apparatus and the temperature sensing element”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Abreu to incorporate the thermal coupling of Pollock, because it is a successful coupling alternative that is usable in a medical apparatus.
	Sales teaches a system wherein the detection and activation circuit comprises a fingerprint identification sensor to detect a user's fingerprint to identify which user is using the eyedrop dispenser (Paragraph 0039:  “a fingerprint reader may be disposed adjacent the first temple of the eyewear”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye device of Abreu to incorporate the fingerprint reader of the eye device taught by Sales, because it would allow for easier and safer user identification.
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791